Citation Nr: 0932962	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a rash on the face and skin. 

2.  Entitlement to service connection for a rash on the face 
and skin, including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board is reopening the claim on the basis of new and 
material evidence, and then remanding the case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration before readjudicating 
the claim on the underlying merits.  


FINDINGS OF FACT

1.  An unappealed January 1995 rating decision denied service 
connection for a skin disorder characterized by a rash on the 
face and skin on the basis there was no medical or other 
competent evidence showing the Veteran had sustained a 
relevant injury or contracted a relevant skin disease while 
in the military, had a then-current specific diagnosis of a 
skin rash disability, or that there was a correlation between 
his claimed skin disorder and his military service.

2.  Some of the additional evidence received since that 
January 1995 rating decision is not cumulative of evidence 
already of record, is relevant, and raises a reasonable 
possibility of substantiating this claim.  




CONCLUSIONS OF LAW

1.  The January 1995 rating decision denying service 
connection for a rash on the face and skin is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100, 20.1103 (2008).  

2.  But new and material evidence has been submitted reopen 
this claim.  38 U.S.C.A. §§ 5107, 5108 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is reopening the claim on the basis of new 
and material evidence, and then remanding the claim for 
further development before readjudicating it on the 
underlying merits, there is no need at this juncture to 
discuss whether there has been compliance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.326(a) (2008).  
This determination is better made once the additional 
development on remand is completed.  Moreover, because the 
Board is reopening the claim, there is no need to discuss 
whether the Veteran received sufficient VCAA notice to comply 
with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
insofar as apprising him of the specific reasons his claim 
was previously denied so he would have the opportunity to 
respond by providing evidence that would overcome these prior 
deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006), wherein VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
The Board is reopening his claim, regardless, so even 
assuming for the sake of argument he did not receive notice 
in compliance with Kent, this is ultimately inconsequential 
and, therefore, at most harmless, i.e., nonprejudicial error.  
38 C.F.R. § 20.1102.

Analysis - Petition to Reopen the Claim for Service 
Connection for a Rash on the Face and Skin

As already alluded to, an earlier January 1995 rating 
decision initially considered and denied the Veteran's claim 
for service connection for a rash on his face and skin.  And 
when not appealed, that decision became final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2008).  

The Veteran filed a petition to reopen this claim in June 
2005.  Therefore, the amended regulations with respect to new 
and material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

The October 2005 rating decision at issue in this appeal 
granted the petition to reopen the claim - concluding there 
was new and material evidence.  And, as such, the RO 
proceeded to readjudicate the issue of service connection for 
a skin disorder, including due to Agent Orange exposure, on 
the merits.  The RO subsequently denied the Veteran's claim 
for service connection, conceding a current diagnosis, but 
denying the claim due to lack of in-service incurrence or a 
relevant disease or injury and nexus (i.e., link) between his 
current disability and his military service, including 
exposure to Agent Orange.  The February 2007 statement of the 
case (SOC) issued by the RO, also considered the skin 
disorder claim as reopened and adjudicated the issue of 
service connection on the merits, continuing to deny the 
claim.  Regardless, the Board must make its own threshold 
preliminary determination of whether to reopen based on the 
receipt of new and material evidence, because this initial 
determination affects the Board's jurisdiction to adjudicate 
the underlying claim on the merits on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 
(March 4, 1992).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.



In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

In the prior January 1995 decision, the RO denied the claim 
for service connection for a rash on the face and skin 
because there was no competent evidence of relevant in-
service injury or disease, such as service treatment records 
(STRs) indicating 
in-service, complaints, treatment or diagnosis.  However, 
importantly, there was also an absence of any then current 
diagnosis of a skin disorder, especially one that could be 
linked to service (i.e., no "nexus").  The January 1995 
rating decision also drew conclusions based solely on the 
Veteran's STRs and not on a VA compensation examination, VA 
treatment records, or private treatment records.  

Significantly, though, in that January 1995 decision, the RO 
failed to address the possibility of service connection for 
the claimed rash on the face and skin as due alternatively to 
Agent Orange exposure.  To the contrary, at the time of that 
prior final decision, the Veteran had separately alleged 
Agent Orange exposure as a distinct claim for service 
connection, and consequently, the RO adjudicated and denied 
Agent Orange exposure as a separate claim.  Subsequently, 
however, when filing a petition to reopen his skin disorder 
claim in June 2005, he specifically alleged Agent Orange 
exposure in Vietnam as the cause for his alleged skin rash.  
And in its October 2005 rating decision, in part, the RO 
reopened the claim due to an explicit recognition that Agent 
Orange exposure was not considered as a theory of service 
connection for the skin rash in the prior January 1995 
decision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008); Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); 
Spencer v. Brown, 4 Vet. App. 283, 288 (1993); and Sawyer v. 
Derwinski, 1 Vet. App. 130, 134 (1991).  These line of cases 
require de novo consideration of this alternative theory of 
entitlement as an entirely new claim, rather than a claim 
previously considered, denied, and not timely appealed, 
requiring first the submission of new and material evidence 
to reopen the claim.  But see, too, a more recent decision, 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), wherein 
the Court held, among other things, that separate theories in 
support of a claim for benefits for a particular disability 
does not equate to separate claims for benefits for that 
disability.

The evidence of record at the time of the January 1995 rating 
decision consisted of the Veteran's original claim 
application (VA Form 21-526) and his STRs.  

The evidence that must be considered in determining whether 
there is a basis for reopening the claim is evidence that has 
been added to the record since that final and binding January 
1995 rating decision.  Since that decision, crucial new 
medical and lay evidence has been added to the record - 
including August 2005 VA treatment records diagnosing the 
Veteran with seborrheic dermatitis; November 2005 statements 
by the Veteran's wife indicating she has known of his facial 
skin condition since 1980; his own personal statements 
submitted in August and October 2006 claiming that he has had 
a persistent skin rash and pimples since leaving Vietnam in 
1966; and January 2006 VA treatment records diagnosing him 
with a rosacea-like rash.  As mentioned, the credibility of 
this additional evidence is presumed for the limited purpose 
of determining whether this evidence is new and material.  
Justus, 3 Vet. App. 510, 513 (1992).

These additional records are relevant and raise a reasonable 
possibility of substantiating the claim because they confirm 
the Veteran now has a diagnosis of a pertinent current skin 
disability, and competent and uncontradicted lay evidence 
indicating continuity of observable skin disorder symptoms 
since service in Vietnam.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  This diagnosis was not established or otherwise 
shown when the RO first denied his claim in January 1995.  In 
addition, he now alleges service connection for the skin 
disorder based upon presumptive service connection due to 
Agent Orange exposure, which is a distinct theory of service 
connection for this skin disability that was not previously 
considered in the prior, final January 1995 rating decision.  
This provides yet further grounds for reopening the claim for 
a rash of the face and skin.  

Although these additional records do not clearly causally 
relate this disability to his military service, and to 
exposure to Agent Orange in Vietnam in particular, 
or otherwise establish that he suffered an in-service injury 
or disease, another requirement for service connection, the 
Federal Circuit Court has held that new evidence nonetheless 
can be sufficient to reopen a claim if, as here, it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, 
even when it is not enough to convince the Board to grant a 
claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

Unfortunately, although there is sufficient evidence to 
reopen this claim for service connection for skin disorder, 
there is simply not enough competent evidence of record to 
allow the Board to readjudicate the claim on the merits, at 
least until the additional development of the claim is 
completed on remand.  


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a rash of face 
and skin.  To this extent, and this extent only, the appeal 
is granted.  


REMAND

Further development is needed before the Board can 
readjudicate the claim for service connection on the 
underlying merits.  

The Veteran contends that his skin disorder is primarily due 
to his exposure to herbicides, especially Agent Orange, while 
stationed in Vietnam.  His service personnel records (SPRs), 
including his DD Form 214, confirm he served in Vietnam 
during the Vietnam War.

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent (including Agent 
Orange), unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during 
that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2008).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).

However, while the Veteran did serve in Vietnam during the 
Vietnam Era and while he is presumed to have been exposed to 
herbicide agents while there, neither seborrheic dermatitis 
nor rosacea is among the diseases listed in 38 C.F.R. § 3.309 
for which presumptive service connection is available based 
on that exposure.  The Secretary of VA has determined there 
is no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined a presumption of service connection is warranted.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

This notwithstanding, the United States Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Public Law No. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a Veteran from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee, which instead 
concerned exposure to radiation, also applies to claims based 
on herbicide agent exposure.  See Brock v. Brown, 10 Vet. 
App. 155 (1997); McCartt v. West, 12 Vet. App. 164, 167 
(1999).



Therefore, the dispositive issue is whether there is any 
competent and credible evidence linking the Veteran's current 
skin disorder to his military service, including especially 
to his presumed exposure to Agent Orange in Vietnam.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

A VA examination and medical opinion are needed to assist in 
making this important determination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for a VA 
compensation examination to determine 
the nature and etiology of his current 
skin disorder.  He is hereby advised 
that failure to report for this 
scheduled VA examination, without good 
cause, may have adverse consequences 
on his claim.  The examination should 
include any necessary diagnostic 
testing or evaluation.  The claims 
file, including a complete copy of 
this remand, must be made available 
for review of his pertinent medical 
history - including, in particular, 
the records of any treatments and 
examinations since service.



Based on a comprehensive review of 
the claims file, the examiner is 
asked to confirm whether the Veteran 
has a current skin disorder.  If he 
does, the examiner should specify the 
diagnosis (e.g., seborrheic 
dermatitis, rosacea, etc.) and 
provide an opinion as to whether the 
current skin disorder is at least as 
likely as not (a 50 percent or 
greater probability) related to the 
Veteran's military service, but in 
particular to his presumed exposure 
to Agent Orange in Vietnam.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that 
the weight of medical evidence both 
for and against a conclusion such as 
causation is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and 
information obtained from review of 
the record.

2.  Then readjudicate the claim in 
light of any additional evidence.  
If the claim is not granted to the 
Veteran's satisfaction, send him a 
supplemental statement of the case 
(SSOC) and give him an opportunity to 
respond to it before returning the 
file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


